Citation Nr: 1615358	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for antiphospholipid syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal.

The Veteran contends that the claimed disabilities are related to service.  Specifically, the Veteran asserts that exposure to chemicals in Okinawa caused his multiple sclerosis and antiphospholipid syndrome disabilities.

At the Veteran's February 2016 travel board hearing, he reported that his military occupational specialty was transportation management specialist.  He stated that he was attached to the shipping and receiving department while stationed in Okinawa, Japan.  He noted that he would take care of the inventory, which included 55 gallon drum barrels which had hazardous material stickers on them.  He noted that while wearing his "BDU's" (battle dress utility uniform), he would wipe off the barrels and get them ready for shipment.  He also stated that through research, he read that Agent Orange was stored in the barrels in 1995 and 1996.

The Board notes that the Veteran has asserted that he was exposed to chemicals, to include Agent Orange.  While on remand, an attempt should be made to verify the Veteran's claimed chemical exposure while he was stationed in Okinawa during his active duty service.

Next, the Veteran's service treatment records do not indicate any complaints or treatment for multiple sclerosis and antiphospholipid syndrome while in service.  Nonetheless, private medical records indicate that the Veteran has been diagnosed with multiple sclerosis and has an assessment of positive antiphospholipid antibodies.  

A private medical note dated in May 2010 from Dr. B., indicates that the Veteran was under his care for treatment for multiple sclerosis.  The private doctor noted that the definite cause of multiple sclerosis remains unknown; however, it was plausible that factors such as occupational exposures and toxins may play a role in the pathogenesis of multiple sclerosis.  The private doctor noted that the Veteran had described several occupational exposures while in service.  

VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with these claims.  Therefore, the Board finds that a VA examination and medical opinion is warranted to determine if any current multiple sclerosis and antiphospholipid syndrome disabilities are related to the Veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed chemical exposure with the Joint Services Records Research Center and/or any other appropriate facility.  A determination as to whether exposure to any chemicals or environmental hazards has been verified or conceded should be documented in the record. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed multiple sclerosis and antiphospholipid syndrome disabilities.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified multiple sclerosis and antiphospholipid syndrome disabilities had its onset during, or is otherwise related to, the Veteran's active duty service, to include any verified or conceded chemical exposure in Okinawa during service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




